Citation Nr: 0734093	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  06-18 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected degenerative disc disease 
of the cervical spine.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected degenerative disc disease 
of the lumbar spine.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected seborrheic dermatitis.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected Achilles tendonitis with 
plantar fasciitis and heel spurs, right foot.  

5.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected Achilles tendonitis with 
plantar fasciitis and heel spurs, left foot.  

6.  Entitlement to an initial compensable evaluation for the 
service-connected hypertension.  

7.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected tinnitus  

8.  Entitlement to a separate compensable evaluation for 
tinnitus of each ear.

9.  Entitlement to an initial compensable evaluation for 
service-connected migraine headaches.  

10.  Entitlement to service connection for sleep apnea.



REPRESENTATION

Appellant represented by:	Fleet Reserve Association



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1975 to May 2005.  

This matter comes to the Board of Veterans Appeals (Board) 
from rating decisions of the RO.  

In August 2007, the veteran and his spouse, accompanied by 
the veteran's representative, testified at a hearing before 
the undersigned Veteran's Law Judge at the RO.  A transcript 
of these proceedings has been associated with the veteran's 
claims file.  

The issue of entitlement to service connection for sleep 
apnea is addressed in the REMAND portion of this document and 
is being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

In August 2007, prior to the promulgation of a decision in 
the appeal, the veteran notified VA that he wished to 
withdraw his claims for increased ratings for service-
connected degenerative disc disease of the cervical spine, 
degenerative disc disease of the lumbar spine, seborrheic 
dermatitis, Achilles tendonitis with plantar fasciitis and 
heel spurs, right foot, Achilles tendonitis with plantar 
fasciitis and heel spurs, left foot, hypertension, migraine 
headaches and tinnitus, and for the claim for separate 10 
percent evaluations for tinnitus of each ear.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran (or his or her representative) concerning the issues 
of increased ratings for the service-connected degenerative 
disc disease of the cervical spine, degenerative disc disease 
of the lumbar spine, seborrheic dermatitis, Achilles 
tendonitis with plantar fasciitis and heel spurs, right foot, 
Achilles tendonitis with plantar fasciitis and heel spurs, 
left foot, hypertension, migraine headaches and tinnitus and 
the claim for a separate 10 percent evaluations for tinnitus 
of each ear, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn on the record at a hearing or in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.202, 20. 204 (2005).  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 
C.F.R. § 20.204 (2005).  

In this case, the record indicates that in August 2007, at a 
hearing before the Board, the veteran withdrew his appeal as 
to the claims for increased ratings for the service-connected 
degenerative disc disease of the cervical spine, degenerative 
disc disease of the lumbar spine, seborrheic dermatitis, 
Achilles tendonitis with plantar fasciitis and heel spurs, 
right foot, Achilles tendonitis with plantar fasciitis and 
heel spurs, left foot, hypertension, migraine headaches and 
tinnitus, and the claim for separate 10 percent evaluations 
for tinnitus of each ear.  

Hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review these claims, and they are 
dismissed.  


ORDER

The appeal concerning the claims for increased ratings for 
the service-connected degenerative disc disease of the 
cervical spine, degenerative disc disease of the lumbar 
spine, seborrheic dermatitis, Achilles tendonitis with 
plantar fasciitis and heel spurs, right foot, Achilles 
tendonitis with plantar fasciitis and heel spurs, left foot, 
hypertension, migraine headaches and tinnitus, and the claim 
for separate 10 percent evaluations for tinnitus of each ear, 
are dismissed.  


REMAND

A determination has been made that additional evidentiary 
development is necessary regarding the veteran's claim of 
entitlement to service connection for sleep apnea.  
Accordingly, further appellate consideration will be deferred 
and this case remanded for action as described hereinbelow.  

The Board finds that the veteran should be afforded a VA 
examination in connection with his claim.  38 U.S.C.A. 
§ 5103A (d).  In this regard, the Board notes that the 
veteran was diagnosed with sleep apnea shortly after service, 
and testified before the Board that he had symptoms of this 
condition in service, to include daytime drowsiness and heavy 
snoring.  

The veteran has not been afforded a VA examination in order 
to determine whether this condition had its onset during his 
extensive period of active service.  

Prior to affording the veteran a VA examination for this 
claim, ongoing VA medical records dated after March 2007 
pertinent to this issue should be obtained.  38 U.S.C.A. § 
5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession 
of the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  The RO should obtain treatment notes 
of the veteran from the Tampa, Florida VA 
Medical Center dated from March 2007 to 
the present, if any.  All efforts to 
obtain these records should be clearly 
documented in the claims file.   

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded an appropriate VA examination in 
order to determine the nature and likely 
etiology of the claimed sleep apnea.  All 
necessary special studies or tests should 
be accomplished.  It is imperative that 
the examiner who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  

The examiner should offer an opinion as 
to whether it is at least as likely as 
not that that any documented sleep apnea 
had its onset in service or is related to 
any event in service.  The term, "as 
likely as not," does not mean "within the 
realm of medical possibility," but rather 
that the evidence of record is so evenly 
divided that, in the examiner's expert 
opinion, it is as medically sound to find 
in favor of the examiner's conclusion as 
it is to find against it.  

The examiner should provide complete 
rationale for all conclusions reached.  
If this matter cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiner.  

3.  After the completion of any indicated 
additional development, the RO should re-
adjudicate the veteran's claim.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case, and provided an opportunity to 
respond. 

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals








 Department of Veterans Affairs


